Citation Nr: 1454016	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to an extra-schedular rating for sinusitis/rhinitis with allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1996 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, the latter denied TDIU.  The Board issued a decision in February 2014 also denying TDIU.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and in an August 2014, the Court granted a joint motion for remand on the issue of TDIU. 

The issue of entitlement to an extra-schedular rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014).


FINDINGS OF FACT

The weight of the evidence fails to show that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2008, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations on the Veteran's service-connected disabilities and any effects they had on employment and functioning in September 2008, December 2008, and April 2011.  There is no assertion or indication that the examinations and opinions were inadequate.  

In August 2014, the Court remanded this issue because it found the prior Board decision did not give sufficient reasons and bases or fully discuss the Veteran's educational and work history.  The Court did not identify any insufficiencies in development.  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for sinusitis/rhinitis with allergies, disfiguring nose scars, conjunctivitis, and malaria.  Sinusitis/rhinitis disability is rated as 50 percent disabling.  His combined disability rating is 70 percent.  Therefore, the threshold requirements for TDIU are met.  See 38 C.F.R. §§ 4.16(a), 4.25.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

The Veteran is currently retired.  He worked for approximately 40 years as an automobile mechanic.  In a February 2009 statement, he reported working at the same car dealership from 1979 to 1985 when he had to quit for medical reasons.  In the April 2011 examination, the Veteran gave the same history of civilian work as a mechanic.  In service, the Veteran worked as a quartermaster and in ordinance.  In an August 2004 application for compensation based on unemployability, the Veteran reported schooling through the ninth grade but no high school or college degree.  Based on his work and education history, he does not have the requisite training for sedentary or non-manual labor work.  

The evidence does not show that the Veteran's service-connected malaria, rhinitis/sinusitis, conjunctivitis, or nose scars cause impairment to employment or interfere with his ability to secure or follow a substantially gainful occupation.  The April 2011 VA examiner found no impact of malaria on physical or sedentary employment.  Similarly, in December 2008, the Veteran reported no functional impairment from malaria and the examiner found that his usual occupation and daily activity were not affected by malaria.  Also in December 2008, the examiner concluded that conjunctivitis was not causing much of an effect on the Veteran's usual occupation.  The Veteran reported problems with reading and driving.  However, the examiner attributed the difficulty seeing and decreased visual acuity to cataracts and muscular degeneration, which were not considered related to service or conjunctivitis.  In September 2008, the Veteran reported itching and burning but no functional impairment related to his nose scars.  

During the September 2008 examination, the Veteran reported interference with breathing through his nose, purulent discharge, hoarseness of the voice, pain, and crusting from service-connected sinusitis.  He also reported drowsiness and lack of energy from the medication prescribed for his sinus disability.  He noted up to three incapacitating episodes a year lasting for two weeks.  A few incapacitating episodes per year does not evidence impairment to employability, as many people have sporadic illnesses throughout the year and remain employable.  In April 2011, the Veteran reported four nasal surgeries and a hole through the nasal septum.  The examiner recorded problems with wet, runny nose and occasional obstruction, but not epistaxis or crusting.  In his notice of disagreement, the Veteran reported having several operations on his nose/sinuses and having difficulty with working and day to day functioning.  

The 2008 examiner concluded that the rhinitis/sinusitis had a moderate effect on the Veteran's daily activity.  There is no evidence to suggest that the symptoms of difficulty breathing through the nose, discharge, hoarseness, pain, and crusting would prevent the Veteran from working as a mechanic or in any other job for which he is qualified.  The September 2008 examiner noted that the sinusitis/rhinitis had existed for 64 years; thus, the Veteran successfully worked for 40 years with these symptoms.  Moreover, the 2011 examiner concluded that the Veteran's nasal complaints would not contribute to unemployability under any circumstances.  While the Veteran's employment and education history might limit him to manual-type work, the evidence does not show that his service-connected disabilities would interfere with him completing such work.   

The April 2011 examiner noted arthritis, peripheral artery disease, symptomatic dyspnea with probable chronic obstructive pulmonary disease (COPD), general feebleness, and advanced age as possibly rendering the Veteran unemployable.  The examiner explained that he may not be able to stand, walk, sit, climb, stoop, crawl, etcetera for prolonged periods because of his arthritis and shortness of breath.  Arthritis, symptomatic dyspnea with COPD, and peripheral artery disease are not service-connected.  TDIU is awarded only if the impairment on employability is caused by service-connected disability; it cannot be awarded if the impairment is caused by a non-service connected disability.  38 C.F.R. §§ 3.341, 4.16; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  As such, the Veteran cannot be awarded TDIU based on impairment to employment caused by his nonservice-connected arthritis, COPD, or artery disease.  See id.  The evidence does not show that his service-connected disabilities render him unemployable.  See 38 C.F.R. §§ 3.341, 4.16.

The benefit of the doubt was afforded, but the preponderance of the evidence is against TDIU.  See 38 C.F.R. §§ 3.102, 3.341, 4.16.   As such, the claim must be denied.  See id.


ORDER

Compensation based on TDIU is denied.


REMAND

The Veteran filed a claim for an increased rating for sinusitis/rhinitis in October 1994.  He successfully appealed that claim to the Board.  On remand from the Board, the RO granted a 50 percent rating, or the highest schedular rating for his disability, from October 1994 forward.  The February 2004 Board decision found the 50 percent rating a full grant of benefits and did not discuss extra-schedular considerations.  However, after the RO granted a 50 percent rating, the Veteran filed a notice of disagreement showing his dissatisfaction with the rating and intent to appeal.  The issue of entitlement to an extra-schedular rating for sinusitis/rhinitis should be adjudicated.  38 C.F.R. § 3.321(b)(1); see also Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The remand of this issue does not affect the decision to deny TDIU because the schedular threshold for TDIU has already been met and the denial was based on a finding that the service-connected disabilities did not render the Veteran unemployable, not whether the schedular criteria were adequate.  The claims employ different legal standards and proof and are, therefore, not intertwined.  
 
Accordingly, the case is REMANDED for the following action:	

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of an extra-schedular rating for sinusitis/rhinitis from October 11, 1994, forward and issue a decision.  Forward the case to the Under Secretary for Benefits or Director, Compensation Service if necessary.

2. Thereafter, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


